— Judgment unanimously affirmed. Memorandum: On review of the record in this nonjury trial, we find no merit to defendant’s claims that the evidence was *938insufficient to support the verdict or that the verdict was against the weight of the evidence. Nor is there any merit to defendant’s other preserved claims of error. Though we perceive no need to review defendant’s unpreserved claims of error in the interest of justice (see, CPL 470.05 [2]; 470.15 [3] [c]), were we to do so, we would find that none requires a reversal. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — sodomy, first degree, and other offenses.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Davis, JJ.